927 F.2d 1258
288 U.S.App.D.C. 403
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NORTHWEST NATURAL GAS COMPANY, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,Washington Water Power Company, et al., Intervenors.
Nos. 89-1203, 89-1349, 89-1444 and 90-1159.
United States Court of Appeals, District of Columbia Circuit.
Feb. 11, 1991.

REMANDED.
Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and CLARENCE THOMAS, Circuit Judge.
ORDER
PER CURIAM.


1
Upon consideration of Northwest Natural Gas Company's ("Northwest Natural Gas") motions for summary disposition and for alternative, affirmative relief;  respondent's motion regarding further proceedings, requesting remand of all consolidated cases;  Northwest Pipeline Corporation's ("Northwest Pipeline") motion regarding further proceedings, requesting severance and partial remand;  the intervenors' joint motion requesting remand of No. 89-1203, and the responses to the various motions and the replies, it is


2
ORDERED that Northwest Pipeline's request to sever Northwest Natural Gas Co. v. FERC, No. 89-1203, from Northwest Pipeline v. FERC, No. 89-1349, et al., be denied.  It is


3
FURTHER ORDERED that the respondent's motion for remand be granted.  The above-captioned consolidated cases are remanded to the Commission to conduct further proceedings consistent with this court's mandate in Transwestern Pipeline Co. v. FERC, 897 F.2d 570 (D.C.Cir.), cert. denied, 111 S.Ct. 373 (1990).  It is


4
FURTHER ORDERED that Northwest Natural Gas's motions for summary disposition and for alternative, affirmative relief be denied.  It is


5
FURTHER ORDERED that the motions for partial remand be dismissed as moot.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.